DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 04, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 24, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regarding to independent claims 1, and 13, Abraham et al. (US 2020/0245222) discloses non-access stratum transport for non-mobility management messages.  Abraham et al. also discloses AMF transmits an SMS payload included in 
Furthermore, Wong et al. (US 2019/0380011) discloses short message service interworking.  Wong et al. also discloses 5G aspect of SMS as shown in Fig. 1.  Wong et al. also discloses transmitting routing information for SMS to HSS/HLR (UDM) as shown in Fig. 9.   
However, none of the references taken either alone or in combination discloses “determining priorities on whether to transmit an MT SM first to a short message service function (SMSF) connected to the AMF or the MME based on the information; and transmitting routing information including the determined priorities to a short message service related (SMS-related) node, wherein the HSS+UDM determines the priorities depending on whether the UE receiving the MT SM is connected to the 5GC or the EPC.”
Therefore, the Examiner allows independent claims 1 and 13, at least for the reasons discussed above, in combination with all other features recited within claims. 
Claims 2-12 depend either directly or indirectly upon independent claim 1.  Therefore, the Examiner also allows these claims at least for the same reasons discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.